RENDERED: MAY 14, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1195-MR

JEFFERY ALLEN MORRIS                                                   APPELLANT


                 APPEAL FROM PULASKI CIRCUIT COURT
v.                 HONORABLE JERRY J. COX, JUDGE
                      ACTION NO. 02-CR-00095-001


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, MAZE, AND L. THOMPSON, JUDGES.

JONES, JUDGE: Acting without the assistance of counsel, the Appellant, Jeffery

Allen Morris appeals the Pulaski Circuit Court’s June 22, 2020 order denying him

relief from his criminal conviction and related sentence. We affirm.

            Morris pleaded guilty to complicity to commit the murder of Pulaski

County Sheriff Sam Catron. In exchange for his plea, Morris was sentenced to life

imprisonment without the possibility of parole for twenty-five years. A judgment
of conviction on his guilty plea was entered on or about September 15, 2003.

Morris is currently incarcerated at the Eastern Kentucky Correctional Complex

(“EKCC”).

                On June 15, 2020, Morris filed a motion requesting the circuit court to

“to relieve him of the remainder of his sentence pursuant to CR[1] 60.02(f)/CR

60.03, and the Eighth and Fourteenth Amendments to the United States

Constitution.” Therein, Morris argued that the circuit court should provide him

relief from his sentence because the COVID-19 pandemic endangered his life as

well as the lives of all prisoners incarcerated in the Commonwealth of Kentucky.

He specifically asserted that the conditions at EKCC made it more likely he would

contract COVID-19 because of overcrowding, double bunking of prisoners, and

poor ventilation. Morris filed his motion in his criminal action. He did not bring a

separate civil suit against EKCC’s warden as is typical in condition of confinement

cases.

                The circuit court denied Morris’s motion prior to the

Commonwealth’s time for a response. The circuit court’s order provides:

                This matter comes before the Court on Movant Jefferey
                [sic] Allen Morris’s Motion to Modify Sentence Pursuant
                to CR 60.02(f), CR 60.03, and the Eighth and Fourteenth
                Amendments to the United States Constitution. The
                Court finds that there are no extraordinary circumstances
                justifying relief under CR 60.02(f), Morris has not

1
    Kentucky Rules of Civil Procedure.

                                           -2-
             initiated an independent action as required by CR 60.03,
             and that Morris’s sentence does not run afoul of the
             United States Constitution. For these reasons, Morris’s
             Motion is hereby DENIED.

             Having reviewed the record, we discern no abuse of discretion by the

circuit court. CR 60.02 is designed to relieve a litigant from a judgment where

there has been “some significant defect in the trial proceedings or evidence at

trial[.]” Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985) (citing

Wilson v. Commonwealth, 403 S.W.2d 710, 712 (Ky. 1966)). “The hardships cited

by the appellant have no relation to the trial proceedings or any additional

undiscovered evidence not presented at trial[.]” Id. Simply put, the COVID-19

pandemic, an event that began just shy of two decades after Morris’s judgment was

entered, and has nothing whatsoever to do with his conviction, is not an

extraordinary circumstance that entitles him to relief from his judgment of

conviction. Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014)

(“We are not insensitive to Ramsey’s unfortunate circumstances [medical issues],

but rather simply hold that the trial court correctly found that CR 60.02 is not the

appropriate means for any potential relief to which he may be entitled.”).

             CR 60.03 provides: “Rule 60.02 shall not limit the power of any court

to entertain an independent action to relieve a person from a judgment, order or

proceeding on appropriate equitable grounds. Relief shall not be granted in an

independent action if the ground of relief sought has been denied in a proceeding

                                         -3-
by motion under Rule 60.02, or would be barred because not brought in time under

the provisions of that rule.” Relief under CR 60.03 is not available because Morris

did not file a separate civil action. And, even if he had done so, release in this

instance is governed by probation and parole. It would be inappropriate for a court

to circumvent the executive branch by ordering early release pursuant to CR 60.03

based solely on the COVID-19 pandemic.

             Finally, to the extent that Morris alleges a violation of his Eighth and

Fourteenth Amendment rights based on the conditions of his confinement, he must

bring a separate civil action against the EKCC’s warden. Williams v.

Commonwealth, Nos. 2019-CA-0964-MR and 2020-CA-0638-MR, 2021 WL

943753, at *3 (Ky. App. Mar. 12, 2021) (“Conditions of confinement claims are

civil in nature; as such, the sentencing court is not the proper forum to address

them.”). And, while such a suit could possibly provide Morris with some measure

of injunctive and/or other civil relief, it cannot provide him with relief from his

criminal judgment. Gomez v. United States, 899 F.2d 1124, 1126 (11th Cir. 1990)

(“[R]elief of an Eighth Amendment violation does not include release from

confinement.”); Cook v. Hanberry, 596 F.2d 658, 660 (5th Cir. 1979) (“Assuming

[a]rguendo that his allegations of mistreatment demonstrate cruel and unusual

punishment, the petitioner still would not be entitled to release from prison. The




                                          -4-
appropriate remedy would be to enjoin continuance of any practices or require

correction of any conditions causing him cruel and unusual punishment.”).

            Accordingly, for the reasons set forth above, we affirm the Pulaski

Circuit Court’s June 22, 2020 order.

            ALL CONCUR.

BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Jeffery Allen Morris, pro se             Daniel Cameron
West Liberty, Kentucky                   Attorney General of Kentucky

                                         James Havey
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -5-